Warren E. Burger: We'll hear arguments next in Number 72-1557, Speight against Slaton. Mr. Smith, you may proceed whenever you are ready.
Robert Frederick Smith: Mr. Chief Justice and may it please the Court. This case originated prior to the decisions by this court in June of 1973, and so the District Court was not in the position to being guided by the wisdom of those decisions. However, it does come from the same jurisdiction and is one of the cases, it was (Inaudible), it was argued by Mr. Moran and myself before this court, and which was decided in June of ’73. In this particular case, the State of Georgia proceeded under a civil type of proceeding to entirely close an adult bookstore on the concept that during a particular period of time, approximately one-year period before the action was brought, that certain publications were offered for sale which in the opinion of the solicitor were considered to be or should've been considered to be obscene. During that entire time prior to the bringing of the civil action, only one case was in fact brought to trial. That criminal case ended in a hung jury, I think it was 4-1 that are being a 5-man jury system, and ended in a hung jury, 4-1 and mistrial was declared. So we had the situation which none of the publications, by virtue of the criminal process, had been declared to be obscene by a jury.
Warren E. Burger: Do they (Voice Overlap). Did the jury announced their vote when they had a hung trial in Georgia?
Robert Frederick Smith: Well, they may not as a practical matter, Your Honor. But in this case, they did indicate that they were hung and that it was 4-1.
Warren E. Burger: That's in the record, is it?
Robert Frederick Smith: I don't believe it is in the record. I think it's a -- whether it was transcribed or not --
Warren E. Burger: Oh! If it isn't in the record, we're not interested in it.
Robert Frederick Smith: It was recognized or admitted by the States, Your Honor, at the time of the proceedings before the three-judge court and was noted specially in the opinion of Just -- Judge Morgan who dissented from the three-judge opinion. So to that extent, it's in the record, whether it is stenographically recorded or not, I don't know.
Warren E. Burger: Is there anything involved, which do you think?
Robert Frederick Smith: Yes, sir. I would though -- think so. In this particular case, after not having succeeded in that particular action, they went about to bring an action to close the store in its entirety to stop the store from -- the people from operating the store from selling anything at all in that store. There was no concept that everything in the store was obscene. I think the allegations in the complaint originally filed by the State of Georgia was that a substantial part or a large part of the material offered for sale they felt could be or would be deemed to be obscene under the Georgia law. Now, this was filed. We sought the intervention of a three-judge court. And the opinion of the three-judge court was, in essence, opinions by each of the three judges. The first was Judge Muys who, writing for the Court concurred in by a Judge, Circuit -- District Court Judge O’Kelley, thought that one of the issues why they should not seek to go forward in this case was because this was a new statute and the new statute had not been construed by a -- by the State Supreme Court. That's first, but second and more compelling was a decision of the Circuit Court in Peoli versus McKolf. In that case, the petition in the Fifth Circuit, this -- that case had not been appealed. In that case, the Fifth Circuit held that federal anticipatory relief would be inappropriate in that -- this case and we are to meet no view as to appellant’s challenges to the State Court proceedings. They did so under the concept of the fact that it was a quasi criminal proceeding that it was, in essence in aid of enforcement of the criminal law. There, there was attempted seizure of films, specific films, main films, which were to be utilized in a criminal proceeding. And, a criminal proceeding was brought before the appeal was argued in the Fifth Circuit. In to these circumstances what we had is that, at the time of the argument, the Fifth Circuit, the decision -- a criminal case had been brought, this was pending and, before the decision by the Fifth Circuit, the State Supreme Court ruled that the seizure had been proper.
Speaker: (Inaudible) in the State Court was brought after the trial which was all in the jury disagreement in the prosecution?
Robert Frederick Smith: In our present case?
Speaker: Yes.
Robert Frederick Smith: It was brought after the trial disagreement and after the jury was unable to agree. Yes, sir.
Speaker: I see.
Robert Frederick Smith: And absent in that determination, as I said, they went ahead and filed the nuisance action. Mr. Jonathan, the --  Judge Morgan has addressed himself to that in his dissenting opinion and points out the differences in that case. Now in the Peoli case which we indicated, that case related to a specific film. Now in 80 Drive-in Inc. versus Baxley which was decided after the Peoli case the panel said that, unlike Peoli versus McKolf, this case presents squarely the question where the Younger v. Harris precludes federal intervention in purely civil proceedings as well as state criminal prosecutions. But because we affirm the judgment of the District Court on other grounds, we intimate no resolution of this question. So, they did not -- they clearly indicated they did not resolve that question, of course --
Speaker: They have not?
Robert Frederick Smith: No, sir. It's a different panel and, as I said, they indicated that they had not resolved that question. Now, after, as we said, we filed this matter, Judge Morgan, Judge O’Kelley, in a concurring opinion which was separate, indicated that there had been no allegations of bad faith enforcement of the law or harassment, and we say that the complaint does support such allegations. We did, in fact, make them. We did, in fact, have an affidavit by counsel setting forth specific allegations to this regard. And so, we say Judge O’Kelley had overlooked that particular concept. Now with regard to the specifics here, the -- since this Court has decided a -- decisions on June 21, 1973, nuisance actions had been brought and prosecuted in various other jurisdictions. This court has before it now a case involving Pursue Limited -- Hawkman versus Pursue Limited involving the question of nuisance and whether or not the store can be entirely closed because it's operated and sells a single publication which might be deemed to be obscene.
Speaker: That is the Ohio case.
Robert Frederick Smith: That is the Ohio case. Yes, sir. And, as Judge Morgan points out in his dissent that acting under this statute, agents of the State of Georgia which are not successful in criminal prosecution could aviate the criminal prosecution and go forth, and because one publication might be declared obscene in a civil proceeding by a single judge the entire store could be closed and nothing could be sold.
Warren E. Burger: We don't know yet, do we, whether all of the books could be forfeited and destroyed until the Supreme Court to the Highest Court of the State of Georgia says that that's the reach of the statute and that it's valid or perhaps strikes down the statute?
Robert Frederick Smith: That may very well be true. Yes, sir. But, of course, that doesn't -- that that's not a construction that the state can make which to -- which avoids the federal question that's presented in this case we suggest, Your Honor. That the -- we're saying (Inaudible), here on its face -- that's what the statute says. Now, a limiting construction could be placed upon it but this is not what the intent was certainly of the people who were prosecuting. They seek stop --
Warren E. Burger: But we do sometimes permit the Highest Court of a state to have a limiting construction of its own status, don't we?
Robert Frederick Smith: Yes, sir.
Warren E. Burger: I think we'll begin at this point at 10:00 tomorrow morning, Mr. Smith.
Robert Frederick Smith: Thank you.